Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 12/31/2020.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the second terminal of the step-down transistor is grounded…the control terminal of the first switch transistor is coupled with a reference voltage signal, the first terminal of the first switch transistor is coupled with the third terminal of the step-down transistor…the input terminal of the control module is coupled with the second terminal of the first switch transistor, and the grounded terminal of the control module is grounded, the control module is configured to generate a first control signal and a second control signal, which are output through the output terminal of the control module…the control terminal of the second switch transistor is coupled with the output terminal of the control module to receive the first control signal, the first terminal of the second switch transistor is coupled with the input voltage, and the second terminal of the second switch transistor is coupled with the control terminal of the power switch transistor… the first terminal of the third switch transistor is coupled with the control terminal of the power switch transistor, and the second terminal of the third switch transistor is grounded.” in combination with the additionally claimed features, as are claimed by the Applicant.
Examiners Note:  The Written Opinion of the International Searching Authority has been reviewed and considered however, the Examiner finds that the prior art utilized to reject the Applicants claims fail to teach the circuit as claimed by the Applicant, or any motivation to combine prior art which would result in the limitations as claimed by Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11152848, Li; Jin et al., discloses a drive circuit with zero-crossing detection function, and zero-crossing detection method.
US 20120049812, Pinon; Vincent et al. , discloses a switched-mode converter.
US 20140218978, Heuken; Tobias et al. , discloses a converter with galvanic isolation.
US 9444321, Xu; Xiaoru et al. , discloses a zero-crossing detection circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838